Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2022

                                    No. 04-21-00058-CV

DIAMOND ENVIRONMENTAL MANAGEMENT, L.P.; Bexar County Emergency Service
        District No. 5; and Bexar County Emergency Service District No. 10,
                                    Appellants

                                              v.

                             CITY OF SAN ANTONIO, Texas,
                                       Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-26125
                           Honorable Aaron Haas, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I . Valenzuela, Justice


       On June 16, 2022, appellants Bexar County Emergency Services District No. 5 and Bexar
County Emergency Services District No. 10 filed a motion for rehearing and motion for en banc
reconsideration. Because the panel has issued a corrected opinion, the motion for en banc
reconsideration is DENIED AS MOOT. See TEX. R. APP. P. 49.5.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court